Title: To James Madison from Thomas Jefferson, 14 March 1823
From: Jefferson, Thomas
To: Madison, James


        
          Dear Sir
          Monto. Mar. 14. 23
        
        The inclosed lre. in Gr. Lat. Fr. and Eng. with it’s accompaniments being intended for your inspection as much as mine, is now forwarded for your perusal. You will be so good as to reinclose them that I may return them to the writer. The answer I propose to give is, what I have given on all similar applications, that until the debt of the University is discharged, and it’s funds liberated, the board has thot. it wd be premature to act at all on the subject of Professors. But however qualified mr O’Flaherty may be, a character taken from an ordinary grammar school, whose measure is of course exactly known, would not be so likely to fulfill our views of eclat, and to fill the public imagination with so much expectation as one selected for us by distinguished men from an institution of the first celebrity in the world, as Oxford; and from which we may justly expect a person of the highest qualifications. Ever & affecty. yours
        
          Th: J.
        
       